AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                               FILED IN THE
                                                                                                                U.S. DISTRICT COURT
                                                                   for thH_                               EASTERN DISTRICT OF WASHINGTON

                                                      Eastern District of Washington
                           HOLLY D.,
                                                                                                           Aug 07, 2019
                                                                                                               SEAN F. MCAVOY, CLERK

                                                                      )
                             Plaintiff                                )
                                v.                                    )       Civil Action No. 1:18-CV-03166-JTR
                                                                      )
              ANDREW M. SAUL,                                         )
       COMMISSIONER OF SOCIAL SECURITY,

                            Defendant
                                              JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                             dollars ($              ), which includes prejudgment
interest at the rate of                    %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 13, is GRANTED, IN PART. The matter is REMANDED to the
u
              Commissioner for additional proceedings consistent with this Court's Order at ECF NO. 16.
              Defendant’s Motion for Summary Judgment, ECF No. 14, is DENIED.
              Judgment is entered for Plaintiff.


This action was (check one):
u tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                           without a jury and the above decision
was reached.

✔
u decided by Judge                       John T. Rodgers                                        on motions for summary judgment.




Date: August 7, 2019                                                        CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Pam Howard
                                                                                            %\ Deputy Clerk

                                                                             Pam Howard
